DOCUMENTS UNDERCase
                 SEAL3:18-cr-00483-SI Document                      13 Filed 10/26/18
                                                                           TOTAL       Page
                                                                                 TIME (m ins): 1 of
                                                                                                 3M 1
M AGISTRATE JUDGE               DEPUTY CLERK                                            REPORTER/FTR
M INUTE ORDER                  Karen L. Hom                                            FTR: 9:43-9:44 & 10:56 -10:58
MAGISTRATE JUDGE                DATE                                                    NEW CASE          CASE NUMBER
JOSEPH C. SPERO                             October 26, 2018                                             18-cr-0483-SI-2
                                                       APPEARANCES
DEFENDANT                                    AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                        PD.       RET.
Jose Sotomayor                                       N         P       Lara Kollios                             APPT.
U.S. ATTORNEY                                INTERPRETER                              FIN. AFFT               COUNSEL APPT'D
Ross Weingarten                             NA                                        SUBMITTED

PROBATION OFFICER             PRETRIAL SERVICES OFFICER                 DEF ELIGIBLE FOR               PARTIAL PAYMENT
                              Katrina Chu                               APPT'D COUNSEL                 OF CJA FEES
                                         PROCEEDINGS SCHEDULED TO OCCUR
          INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                               STATUS
                                                                                                                   TRIAL SET
          I.D. COUNSEL              ARRAIGNMENT             BOND HEARING               IA REV PROB. or             OTHER
                                                                                       or S/R
          DETENTION HRG             ID / REMOV HRG          CHANGE PLEA                PROB. REVOC.                ATTY APPT
                                                                                                                   HEARING
                                                       INITIAL APPEARANCE
          ADVISED                 ADVISED                   NAME AS CHARGED               TRUE NAME:
          OF RIGHTS               OF CHARGES                IS TRUE NAME
                                                         ARRAIGNM ENT
       ARRAIGNED ON                  ARRAIGNED ON              READING W AIVED                W AIVER OF INDICTMENT FILED
       INFORMATION                   INDICTMENT                SUBSTANCE
                                                          RELEASE
      RELEASED             ISSUED                     AMT OF SECURITY          SPECIAL NOTES                  PASSPORT
      ON O/R               APPEARANCE BOND            $                                                       SURRENDERED
                                                                                                              DATE:
PROPERTY TO BE POSTED                             CORPORATE SECURITY                        REAL PROPERTY:
    CASH    $


      MOTION             PRETRIAL                DETAINED          RELEASED         DETENTION HEARING                REMANDED
      FOR                SERVICES                                                   AND FORMAL FINDINGS              TO CUSTODY
      DETENTION          REPORT                                                     W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                              PLEA
    CONSENT                       NOT GUILTY                 GUILTY                      GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                   CHANGE OF PLEA             PLEA AGREEMENT              OTHER:
    REPORT ORDERED                                           FILED
                                                         CONTINUANCE
TO:                                 ATTY APPT               BOND                      STATUS RE:
10/26/18 (already set)              HEARING                 HEARING                   CONSENT                    TRIAL SET

AT:                                 SUBMIT FINAN.             PRELIMINARY             CHANGE OF                  STATUS
                                    AFFIDAVIT                 HEARING                 PLEA
11:00 AM                                                      _____________
BEFORE HON.                         DETENTION                 ARRAIGNMENT              MOTIONS                   JUDGMENT &
                                    HEARING                                                                      SENTENCING
Illston
          TIME W AIVED              TIME EXCLUDABLE           IDENTITY /              PRETRIAL                   PROB/SUP REV.
                                    UNDER 18 § USC            REMOVAL                 CONFERENCE                 HEARING
                                    3161                      HEARING
                                                   ADDITIONAL PROCEEDINGS
AFPD's office has a conflict and Gabriela Bischof is relieved as counsel of record. Dft was not present at the first calling of the
case.
cc: TK
                                                                                            DOCUMENT NUMBER:
